In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00110-CR
         ______________________________


            LEE VERT SMITH, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 5th Judicial District Court
               Bowie County, Texas
           Trial Court No. 06F0744-005




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Lee Vert Smith attempts to appeal his conviction for aggravated sexual assault of a child.

Smith entered into a plea agreement and was sentenced in accordance therewith to twenty-five years'

imprisonment.

       The record contains a certification from the trial court that this "is a plea-bargain case, and

the defendant has NO right of appeal." See TEX . R. APP . P. 25.2.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d). Because the trial court's certification

affirmatively shows Smith has no right of appeal, and because the record before us does not reflect

that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),

we must dismiss the appeal.

       Accordingly, we dismiss the appeal for want of jurisdiction.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        June 12, 2008
Date Decided:          June 13, 2008

Do Not Publish




                                                 2